Per Curiam:

This case involved an accounting between thé plaintiff and defendants concerning transactions extending over a period of about five years. A trial was had before a referee, whose report was approved by the trial court and became the basis of the judgment from which the defendants appeal. The appellants contend that the finding of the referee was not: *122supported by the evidence. The principal matters of controversy are whether certain notes represented the same or different indebtedness, and whether the bank was the real party in interest in transactions had in the name of individuals. These we regard as fair questions for the determination of the referee under all the evidence. Complaint is made of the refusal of the referee to allow sufficient time for the examination of the bank’s books by an expert, who stated that it would take a week or ten days. This was a matter in which the referee was required to exercise his judgment, and we think no abuse of discretion was shown.
The judgment is affirmed.